Case 1:19-cV-OOllO-.]E.]-KI\/| Document 10 Filed 02/11/19 Page 1 of 30

IN TI~IE UNlTED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY,

Plaintiff,
v. Case No. l9-cv-l`10
JURY TRIAL DEMANDED
VERIFIED
THE UNITED STATES
UNITED STATES DEPARTMENT OF EDUCATION
DANIEL GREENSTEIN, in his individual
and official capacity,
THOMAS WASSERMAN WOLF, in his
individual and ohicial capacity,
PENNSYLVANlA STATE sYSTEM l F\LED
OF HIGHER EDUCATloN ("PSSHE"), SCRANTON
ASSOCIATION OF PENNSYLVANIA sTATE FEB 1 1 2019

COLLEGE AND UNIVERSITY FACILIT]ES

(.,APSCUF..), and cLlFroN LARSON ALLEN LLP, ’§Q/
Defendants. Per E UTY CLEFiK

FIRST AMENDEI_) COMPLAINT

TAKE JUDlCIAL COGN[ZANCE

A. Executive Order 13825 concerning 2018 Amendments to the Manual for
Courts-Martial, United States (March l, 2018) effective January l, 20 l 9,.'

B. "The Kennedy family has given more to our country than anyone Should have to."
-JFK, Jr.
C. Thomas Patrick Kennedy, now buried in a military cemetery at Fort Indiantown

Gap, Pennsylvania, did not risk his life six times in battle in the Pacif`lc Ocean in 1943 so that his
oldest son, Edward, would be denied justice in U.S. Courts.

 

1https:)'.§'Www.federailrr-,\gist\=,\r.go\.ri/docun'ients)'20‘|8!03."£)8)'2018-04860."2018-.':1mendmentS-to-the-mariual-for
-courts-madial-united-States

FlRST AMENDED COMPLAINT

1 of 14.

 

 

Case 1:19-cV-00110-.]E.]-KI\/| Document 10 Filed 02/11/19 Page 2 of 30

D. Q - park To tigth
FIRST cAUsE oF ACTIoN - TRESPASS oN THE CAsE

1. This First Amended Complaint Action amends by entire substitution the
action filed as Plaintiif"s Original Com_plaint in the above entitled First Amended Action.

2. Edward Thomas Kennedy, (hereinafter "Kennedy" or "Plaint'tff`") is one of
the people of Pennsylvania, a Papal Knight trained in law, and an ordained Roman
Catholic priest trained in Monastic medicine and international law, and therefore in this
court of record complains of' each of the following: The United States, United States
Department of Education, Daniel Greenstein ("Greenstein"), in his individual and ofFicial
capacity, Thomas Wasserman Wolf ("WolF'), in his individual and official capacity,
Pennsylvania State System of Higher Education ("PSSHE"), Association of Pennsylvania
State College and University l:aculties ("APSCUF"), and Clifton Larson A||en LLP
("CLA"), hereinafter "Defendant," and "Defendants;" who are each summoned to answer and

‘ declare under penalty of perjury, in a plea of trespass on the case, Racketeer Infiuenced, and
Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1965313 claims,` trespass on the case -
vicarious liability, failure to provide a republican form of government and privacy violations3
intentional indiction of emotional distress, and negligence, to wit:

STATEMENT OF THE CASE

 

2 https:l'/www.youtube.comfwatch?v=NGquyRBsA4&list=WL&index=6.

3 18 U.S. Code § 1961 - E|ements of Racketeering et seq.

Racketeering encompass a wide range of criminal activities that are directed towards generating a profit
The actual income-generating activities may constitute a criminal offense. Upper Macungie Township, an
organized criminal enterprise, and a transnational criminal organization, pursued financial fraud
evidenced herein from the official public record, Said activity may also expose County of l_ehigh and
Upper Macungie Township to prosecution under the federal mail and wire fraud statutes, and now in this
state of emergency, military |aw. Efforts.by defendants to conceal the criminal nature of these activities

FIRST AMENDED COMPL.A[NT

2 of 14.

 

 

Case 1:19-cV-00110-JEJ-KM Document 10 Filed 02/11/19 Page 3 of 30

3. Each Defendant exceeded their jurisdiction by either directly, through an
agent, or in concert with another did cause Kennedy to be unlawfully injured against his
will, without jurisdiction or good cause.

4. Defendant PSSHE is a subsidiary of the Commonwealth of Pennsylvania
and has its principal executive oHices at 2986 N 2nd Street, Harrisburg, PA 17110-1201.
Defendant Greenstein is Chief Executive Officer of PSSEE, Defendant Wolf is Chief
Executive Officer of Commonwealth of Pennsylvania, with executive ofiices located in
Harrisburg, PA and its website is https://www.pa.gov/. Defendant CLA audits and certifies
the linancial statements of Defendant PSSHE and the Commonwealth of Pennsylvania,
and has its principal executive offices at 610 West Germantown Pike, Suite 400, Plymouth
Meeting, PA 19462-1058.4 Defendant APSCUF is a union that represents PSSHE teachers
and has its principal executive offices at 3 l 9 North Front Street1 Harrisburg, PA 17101, and
its website is https://www.apscuf.org/. The United States is a corporation, and United

States Department of Education is its subsidiary and is a federal agency.

JURISDICTION AND VENUE

5. - This_ Court has subject matterjurisdiction over this action pursuant to 28 U.S.C. §
1331. Jurisdiction is also proper pursuant to 18 U.S.C. § 1965, which allows for nationwide
jurisdiction pursuant to the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. §§ 1961-1968.5

 

4 https:llwww.c|aconnect.com/|ocations/pennsylvania/ofliceslcla-phi|ade|phia-p|ymouth-meeting

5 18 U.S. Code § 1961 - Elements of Racketeering et Seq.

Racketeering encompass a wide range of criminal activities that are directed towards generating a proiit.
The actual income-generating activities may constitute a criminal offense. Upper Macungie Township, an
organized criminal enterprise, and a transnationa| criminal organization, pursued financial fraud
evidenced herein from the ofhcial public record, Said activity may also expose County of Lehigh and
Upper Macungie Township to prosecution under the federal mail and wire fraud statutes, and now in this

FERST AMENDED COM PLAINT

3 of 14.

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 4 of 30

6. The Venue is the Judicial District of this Court because the events leading
to the claim for relief arose in Dauphin County, Pennsylvania.

7. Plaintiff Kennedy files this complaint on his common-law Tort and RICO claims.
Judgment, in this case, must be granted upon proper motion, because under Rule 902
self-authenticating financial evidence establishes elements of plaintiffs claims listed herein:

a. as a matter of law, 5

b. Executive Order 13825 concerning 2018 Amendments to the Manual for
Courts-Martial, United States (March 1, 2018) effective January 1, 2019, listed herein,

c. the fact that both defendants PSSHE and APSCUF use alternative metrics to avoid
generally accepted accounting principles (GAAP), with intentions to commit financial fraud, by
said defendants, for personal economic and private gain, evidenced by their participation in
Commonwealth of Pennsylvania pension benefits

d. it is a financial fraud crime to lie, misreport or misconstrue information by the
government in published financial reports7 under RICO law1

e. Defendant Greenstein dishonored Kennedy's complaint by email to settle,

 

state of emergency, military |aw. Efforts by defendants to conceal the criminal nature of these activities
may also constitute criminal offenses

6 lt is well-settled that “the provisions of R|CO shall be liberally construed to effectuate its remedial
purposes."

U.S. v. Eisenberg, 773 F. Supp. 662 (D.N.J. 1991)

7 Defendant County of Lehigh has a history of financial crimes, see "Former Lehigh County C|erk of
Courts indicted on Fraud Charges," link here:
https:i'i'wnep.coiia/201t?»'07123i'former-schuy|ki||-county-c|erl<-of-courts-indicted-on-fraud-charges.l

FlRS'I` AMENDED COMPLAINT

4 of 14.

 

 

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 5 of 30

f. Defendant Greenstein promised Kennedy "students first" in a speech made by
Greenstein at Kutztown University ("KU")on November l, 2018. Greenstein lied for Kennedy's
application for admission to the KU MBA graduate school8

g. Defendants the United States and the United States Department of Education law
is superior to PSSHE policies and procedures

h. Kennedy's penitents hold privilege and PSSHE can not force Kennedy to provide
professional references for his "clients' hold privilege

8. Kennedy requested that his KU teachers, Arthur Garrison and John Lizza, (both
Defendant APSCUF union members) provide letters on his behalf to KU admissions department
Both Gan'ison and Lizza failed to comply with their silence.

9. Each defendant today acted in such a way or failed to act in such a way,
that Kennedy is injured and damaged

10, Each defendant acted to deprive Kennedy of his liberty, and/or each
defendant failed to act to prevent the loss by Kennedy of his liberty.

l l. Further, each defendant is a willing participant in concert with each of the
remaining defendants.

|2. At all times mentioned in this action each defendant is the agent of the
other, and in doing the acts alleged in this action, ea`c`:h is acting within the course and
scope of the said agency.

13. The following paragraphs describe what the defendants, under the color of

law, either acted or failed to act as obligated

 

a KU is one of the 14 PSSHE schools, according to the PSSHE website.
Fiasr Ai-iizNoEo coit-ii>i.AiN'r

5 of`14.

 

 

Case 1:19-cv-00110-.]E.]-K|\/| . Document 10 Filed 02/11/19 Page 6 of 30

14. Each defendant exceeded his jurisdiction under the color of law. Each
defendant acted in concert with the remaining defendants lto affect the unlawful loss of
~1iberty of Kennedy, his good reputation, and his ability to earn a living, and access to
higher education

15. Defendants have breached that duty, and`their fiduciary duty to one of the
people, Kennedy. The damages for the injury caused by defendants’ actions are $5,000 for
each day of unlawful behaviors for each defendant, or $`100,000.00 from each defendant,
whichever is greater.

16. The damages for the injury caused by the defendant's’ absence of required
action is $5,000 for each failure to act or $500,000.00 from each defendant, whichever is
greater

SECOND CAUSE OF ACTION - RICO -
Racketeer Infiuenced and Corrupt Organizations Act violations

17. Paragraphs 1 through 16 is included by reference as though fully stated
herein_

18. Kennedy sues Defendants in a multi-count cause of action under common
law Torts and also under The Racketeer lnfiuenced' and Corrupt Organizations Act
commonly referred to as RlCO Act or simply RICO, a US federal law that provides for

extended criminal penalties and a civil cause of action for injuries for acts performed as

FlRST Al\‘lENDED COlleLAlNT

6 of14.

 

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 7 of 30

part of an ongoing criminal organization9 including RICO violations that includes the
following:

a. The Defendant PSSHE has systematically and continuously, over the
last ten (10) years and more, conducted a corrupt enterprise in violation of the Racketeer
lnfluenced and Corrupt Organization (“RICO“) Act, all of which acts are continuing in nature.
b. As grounds, therefore beginning in 2008 to the present, Defendant PSSHE
misstated, misinformed and filed fake financial records on government Websites, supported by
self-authenticating digital evidence under Rule 902.

19. The damages claimed are all a result of the injuries.

THIRD CAUSE OF ACTION - TRESPASS ON 'I`HE CASE -VICARIOUS
LIABILITY l

20. Paragraphs 1 through 19 is included by reference as though fully stated
herein.

21. Power is never without responsibility And when authority derives in part
from Govem.ment's thumb on the scales, the exercise of that power by defendants
Greenstein and Wolf` is closely akin, in some respects, to its exercise by Govemment itself.

22. The purpose of imposing vicarious liability is to ensure the costs of injuries
resulting from defective actions are placed on the source of the actions and others who

make the actions possible rather than on injured persons who are powerless to protect

1

 

9 18 U.S. Code § 1961 - Elements of Racketcering et seq.

Racketcering encompass a wide range o_f criminal activities that are directed towards generating a profit

The actual income-generating activities may constitute a criminal offense County of Lehigh., an organized criminal
enterprise, and a lransnational criminal organization, pursued financial fraud evidenced herein from the official
public record.

FIRST AMENDED COMPLAINT

7 of 14.

 

 

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 8 of 3'0

themselves For a defendant to be vicariously liable it must play an integral and vital part
in the overall production and promotion activity so that the actor is in a position to affect
others or, at the very least, it must provide a link in the chain of exposing the ultimate
victim to the actor. The vicariously liable defendant must be in the business of controlling,
leasing, bailing or licensing the actors. Each defendant is an agent of the other, and each
has his place in the chain of exposing plaintiff Kennedy to the actors. Each defendant is
vicariously liable'for each instance of injury to the plaintiff

23. The damages claimed are all a result of the injuries

FOURTH CAUSE OF ACTION - FAILURE TO PROVIDE A REPUBLICAN
FORM OF GOVERNMENT AND PRIVACY V_IOLATIONS

24. Paragraphs 1 through 23 is included by reference as though fully stated
herein.

25. Kennedy wishes Defendants United States, Wolf and Greenstein to not
breach their fiduciary duty to Kennedy. Kennedy wishes Defendant Wolf and Greenstein to
not breach their oaths of ofiices.

26. Kennedy wishes Defendants not to lie, mislead, misconstrue, misrepresent
and/or put false information into either this court of record or the official public record.
The Constitution guarantees to every state _a Republican form of government (Art. 4, Sec.
4). No state may join the United States unless it is a Republic.

27. Our Republic is dedicated to "liberty and justice for all." Minority
individual rights are the priority People have natural rights instead of civil rightsl The

people are protected by the Bill of Rights from the majority. One `vote in a jury can stop all

i=iRsT Ai\iENDED coMPLAiNT

8 of14.

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 9 of 30

of the majority from depriving any one of the people of his rights; this would not be so if
the United States were a democracy.

28. The business model of Defendants United States Department of Education,
PSSHE, its Chief Executive Oflicer Greenstein, its accounting firm, Clifton Larson A|len
LLP, and APSCUF are based on a foundation of deceptions,‘lies, and financial fraud.

29. The damages claimed are all a result of the injuries.

FIFTH CAUSE OF ACTION - INTENTIONAL lNFLICTION OF EMOTIONAL
DISTRESS

30. Paragraphs 1 through 29 is included by reference as though fully stated
herein.

31. Elements of intentional infliction of emotional distress as a tort is as
follows: (1) the defendant must act intentionally or recklessly; (2) the defendant's conduct
must be extreme and outrageous, and (3) the conduct must be the cause (4) of severe
emotional distress. Kennedy says all four elements are met.

32. The damages claimed are all a result of the injuries.

SIXTH CAUSE OF ACTION - NEGLIGENCE

33. Paragraphs 1 through 32 is included by reference as though fully stated herein.

34. Kennedy was denied admissions to higher education by defendants
35. In order for plaintiff Kennedy to prove for negligence, he must prove all of the
elements The evidence herein determines the following elements were satisfied: '°

Duty, Breach of Duty, Cause in Fact, Proximate Cause, and Damages.

 

‘° See Restatement of the Lawl Second, Torts, § 652

F|RST AMENDED COMPL.AIN'T

9 of 14.

 

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 10 of 30

36. The damages claimed are all a result of the injuries
LAW OF TI-[E CASE

37. Exhibit “1” is incorporated by reference as though fully stated herein. The
date of the claim is the date of the hearing Statutes and codes shall be the rules of decision
as long as they are not in conliict with the common law. 1n Exhibit l,

Notice

CONF[R.MATIO CARTARUM, (conforming charter)
October 10, 1297, By Edward, King of England, reaffirms that the Magna Carta may be pleaded
as the Common Law before a court. This links the Magna Carta to the Common Law. The U.S.
Constitution guarantees one's access to the Common Law, i.e. the Magna Carta."

REQUEST FOR RELIEF

38. For that cause of action, therefore, the Plaintiff` brings his suit.

39. WHEREFORE, the Plaintiff prays judgment against Defendants, and each
of them, as follows:

On all causes of action:

40. For general damages in the sum of $5,000 for each day of unlawful behaviors for
each defendant, or 3100,000.00 from each defendant, whichever is greater;

41. For damages for the injury caused by the defendant's’ absence of required actions

of $5,000 for each failure to act; or $500,000.00 from each defendant, whichever is greater;

 

" See "Sources of Our Liberties" Edited by Richard L. Perry, American Bar Foundation;
distributed by As_sociated College Presses, 32 Washington Place, New York 3, New York.

FlRST AMENDED COh‘iPl-AlNT

1001`14.

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 11 of 30

42. That the court enter a declaratory judgment that defendants have acted
arbitrarily and capriciously, have abused their discretion and have acted not in accordance
with law, but under color of law;

43. That the court enter a declaratory judgment that defendants have acted
contrary,to constitutional right, power or privilege;

44. That the court enter a declaratory judgment that defendants’ actions were in
excess of statutory jurisdiction, authority and short of statutory right;

45. That the court permanently enjoin defendants_from interfering in any way n
with Kennedy's lawful rights and provide him with a lawful govemment;

46. That the court permanently enjoin defendants from interfering in any way
with Kennedy‘s lawful rights, honor their fiduciary duty to Kennedy, and Order Kennedy
to be admitted to the KU graduate school for business; _

47. That the court grant such, other and further relief as the court deems proper;

48. For interest as allowed by law;

49. For costs of suit incurred;

50. That the court grant his attorneys fees;

51. That the court Order defendant PSSHE to compensate Kennedy
$150,000.00 for injury and damages under Fifth Cause of Action - lntentional infliction of

emotional distress;

FIRST AMENDED COl\'lPLAlN'T

1101`14.

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 12 of 30

52. That the court defendant PSSHE to compensate Kennedy 3100,000.00 for

 

injury and damages under Third Cause of Action - Trespass on the Case - Vicarious

Liability, Privacy Violations Common Law 'l`ort;12

53. Upon proper motion, Order defendants to compensate Kennedy for Punitive
damages;
54. Upon proper motion, Order defendants to compensate Kennedy triple

damages under RICO;

55. That the court Order defendants to compensate Kennedy Trespass on the
case - vicarious liability $100,000 for each defendant;

56. That the court defendant the United States to compensate Kennedy
$1,000,000.00 for injury and damages under Fourth Cause of Action ~ Failure to Provide a
Republican Form of Government and Privacy Violations;

57. That the court Order Defendants to compensate Kennedy $100,000.00 each
for injury and damages under-Sixth Cause of Action - Negligence;

58. 1, lddward Thomas Kennedy, declare under penalty of perjury that the

foregoing facts are true and correct to the best of my knowledge

€t/fo\/<(//jl@

Edward Thomas Kennedy, Plaintiff
401 Tillage Road

Breinigsville, Pennsylvania
Telephone: 415-275-1244.

Date: February 11, 2019

 

 

'2 Backcnstoc may write in simple language, preferably a one or two page release Parties mutually agree to release
each other for all causes of action, all damages Everybody releases everybody

FIRST AMENDED COl\'lPl..AIN'l`

12 of 14.

 

Case 1:19-c\`/-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 'Page 13 of 30

Attached:
Exhibit l, Law of the Case (15 pages)

Notice:
Notice of Constitutional Questions Forthcoming to PA Attomey Shapiro.

FIRST AME.NDED COM PL.A[NT

13 Of 14.

 

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/11/19 Page 14 of 30

CERTIFICATE OF SERVICE

I hereby certify that on February 11, 2019, I filed the foregoing FIRST AMENDED
COMPLAINT to the C|erk of this Court by US regular mail at Acting Clerk of Court Peter J.
Welsh. U.S. District Court, Middle District of Pennsylvania, PO Box 1148, 235 N. Washington
Avenue, Scranton, PA 18501-1 148 and to the following relevant party by US regular Mail:

Mark A. Milley, General

Chairman of the Joint Chiefs Of Staff
9999 Joint Stafi` Pentagon
Washington, DC 20318-9999

fleet

EDWARD THoMA`s. KENNE

Dated this llth day of February 2019.

FlRST AMENDED COL‘|PLA[NT

14 of 14.

 

Case 1:19-cV-001%0];c Ei]bl;j\:/|1 ngqFQI`IEEdCO£/égl$? Page 15 of 30

L_aw of the Case is decreed as follows as though fully stated in the complaint

1. Statutes and codes shall be the rules of decision as long as they are not in conflict
with the common law. (See the use of dictionaries in the Supreme Court of the United States, by
Kevin Werbach Looking lt Up: The Supreme Court's Use of Dictionaries in Statutory and
Constitutional Interpretation (1994). When the word law is used in the US Constitution, they
mean the common law.

2. In a court of record, a judge has no discretion Discretion is reserved to the
independent tribunal. When the word "law" is used without qualification, it means common law.
An "attomey at law" means one who practices common law_ (notwithstanding the fact that
modern attorneys ignore the subject). An "attomey in equity" is one who practices before an
equity court.

A court of record is a " superior court."

A court not of record is an "inferior` court."

“Inferior courts” are those whose jurisdiction is limited and special and whose proceedings are
not according to the course of the common law.” Ex Parte Kearny, 55 Cal. 212; Smith v.
Andrews, 6 Cal. 652

Criminal courts proceed according to statutory law. 1 un`sdiction and procedure is defined by
statute Likewise, civil courts and admiralty courts proceed according to statutory law. Any court
proceeding according to statutory law is not a court of record (which only proceeds according to
common law); it is an inferior Court.

“The only inherent difference ordinarily recognized between superior and inferior courts is that
there is a presumption in favor of the validity of the judgments of the former, none in favor of
those of the latter, and that a superior court may be shown not to have had power to render a
particularjudgment by reference to its record Ex parte Kearny, 55 Cal. 212. Note, however, that
in California ‘superior court’ is the name of a particular court. But when a court acts by virtue of
a special statute conferring jurisdiction in a certain class of cases, it is a court of inferior or
limited jurisdiction for the time being, no matter what its ordinary status may be. Heydenfeldt v.
Superior Court, l 17 Cal. 348, 49 Pac. 210; Cohen v. Barrett, 5 Cal. 195” 7 Cal. Jur. 579

The decisions of a superior court may only be challenged in a court of appeal.

The decisions of an inferior court are subject to collateral attack. In other words, in a superior
court one may sue an inferior court directly, rather than resort to appeal to an appellate court_
Decision of a court of record may not be appealed

lt is binding on ALL other courts

However, no statutory or constitutional court (whether it be an appellate or supreme court) can
second guess the judgment of a court of record “The judgment of a court of record thse
iurisdiction is fina|. is as conclusive on all the world as the iudament of this court'wou|d be. It is
a c nc u ive t 7iscourta iti o thercou . t ut a endt` ui co cemin t a

by deciding it."

Ex parte Watkins, 28 U.S. (3 Pet;) 193, 202-203 (1830). [cited by SCHNECKLOTH v.
BUSTAMONTE, 412 U.S. 218, 255 (1973)] '

    

Page 1 of 15

 

 

Case 1:159-cv-001Z]L§)££]}lZiJ-Kilt\;/|1 [ipg%me(%%tpl`l_li%edé)§/§Hl$? Page 16 of 30

3. Absolute Judicial immunity is a myth. A Judge does not have absolute immunity.

Judicial immunity does not apply when the following conditions exist:
a. when he is performing a non-judicial act, or
b. when he acts in the complete absence of all jurisdiction,

4. Statutes are expressions of will from the legislature To maintain confusion, Bar
members append the word "law" to it. Naturally, one is supposed to then believe that statutory
law is the same as and equal to common law (it isn't!). There is no legislative foundation for any
Bar member to "practice" law.

5. Codes are nothing more than a collection of statutes and other rules arranged by
subject instead of being arranged by date Law beals statutes; statutes beat codes
6. The California 1879 Constitution defines all California courts to be courts of

record California Government code says in two statutes: The people of this state do not yield
their sovereignty to the agencies which serve them. The people, in delegating authority, do not
give their public servants the right to decide what is good for the people to know and what is not
good for them to know. The people insist on remaining informed so that they may retain control
over the instruments they have created.'

7_ Commonwealth of Pennsylvania maintains confusion and deception with multiple
versions of its Constitution Commonwealth of Pennsylvania has had five versions of
constitutions 1776, 1_790, 1838, 1874, and 1968.2

8. "Whereas it is essential if a man is not to be compelled to have recourse, as a last
resort, to rebellion against tyranny and oppression, that human rights should be protected by the
rule of law," (Preamble - Universal Declaration of Human Rights) `

9. Nisi Prius is defined as: "a court where civil actions are tried by a single judge
sitting with a jury, as distinguished from an appellate court." This means the nisi-prius court is a
Trial Court which of course is where the facts of a case are discovered A nisi prius court is a
“court of no record," but a record is kept in a trial court. The mere keeping of a record does not
qualify any court to be a court of record

10. Black's Law Dictionary, Fifth Edition, contributes to the confusion by listing only
two of the four requirements for a court to qualify as a court of record For the full explanation,
see https://www. 12 |5.org/lawnotes/lawnotes/courtrec.htm. j

ll. In Califomia, all courts are named as courts of record However, if in an
individual case they are not operated as courts of record, then they don't qualify as such. lt takes i
more dian a name to make a court of record Even though a court may be keeping a record, it is ` l
a court of no record if it does not conform to the remaining three requirements for a lawful court
of record -
12. A court of record is a court which must meet the following criteria:
.l. generally has a seal
2. power to fine or imprison for contempt
3. keeps a record of the proceedings

 

1 California Govemment Code - 1 l 120 and 54950.
2 See John 1. Kennedy, Pennsylvania Goveminent and Politics, lst Edition,' Cognella publisher, 2018. Chapter 3,
pages 79 to 90.

 

Pa_Cie 2 of 15

 

 

Case 1:19-cv-001Ek_§)5{`]1|§i]1-)1<1|t\;/|1 |ipl&WthFlOrl_li§ché/éiél$? Page 17 of 30

4. proceeding according to the common law (not statutes or codes)
5. the tribunal is independent of the magistrate (judge)
Notice that a judge is a` magistrate and is not the tribunal, and the tribunal is either the
sovereign himse|for a fully empowered jury (not ajury paid by the government).

13. Black's Law Dictionary's omissions are subtle but one can recombine the
information and get to the real meaning of terms such as "nisi prius".
14. "Nisi prius" is a Latin term. lndividually, the words mean this:

"Prius" means "first." For example, "Prius vitiis laboravimus, nunc legibus" means "We labored
first with vices, now with laws." Quoted from Black's Law Dictionary, Fifth Edition. "Nisi"
means "unless." Quoting from B.L.D., 5th Ed.: "The word is often affixed as a kind of elliptical
expression, to the words 'rule,"order,‘ 'decree,‘ ‘judgment,' or 'confirrnation,' to indicate that the
adjudication spoken of is one which is to stand as valid and operative unless the party affected
by it shall appear and show cause against it, or take some other appropriate step to avoid it or
procure its revocation."

15. "Nisi prius court" is a court which will proceed unless a party objects The
agreement to proceed is obtained from the parties first.
16. lt is a matter of right that one may demand to be tried in a cgurt Qf [§gQ[d as

defined herein. By sheer definition, that means that the court must proceed according to the
common law (not the statutory law)_ The only way that a court can suspend that right is by the
prior agreement of the parties

17. For tactical reasons the Commonwealth of Pennsylvania and/or the state and/or
State prefers to proceed according to statutory law rather than common law. The only way it can
do that is to obtain the prior agreement from the parties That is the primary (but hidden)
purpose of the arraignment procedure

18. During arraignment choices for pleading are only guilty, not guilty, nolo
contendere, but all three choices lead to the same jurisdiction, namely a statutory jurisdiction, not
a common law jurisdiction That is to say1 the question to be decided is whether or not the
statute was violated, not whether the common law was violated

19. The dictionary does not lie in its definition of a nisi prius court but it does omit
some important information Namely, that it is a court that has been set up by prior agreement
assumed because when the three statutory options [guilty, not guilty, nolo contendere] were
presented to the defendant he chose one He thus failed to enforce his right to be prosecuted in a
court of record

20. Once the agreement (as evidenced in the arraignment proceeding) has been
secured, the court proceeds under statutory authority Now the court ceases to be a court of
record and becomes a court of no record by prior lack of objection, i.e. by prior agreement
implied by failure to object

21. Naturally, after securing the agreement, a nisi prius court can move on to examine
the facts with a judge and jury, etc. etc.

22. The criminal court is an inferior court because it is operating according to special

rules (criminal code) and not according to the common law. Even if` its name is "Superior Court
of ..... " it is still an inferior court so long as it is operating according to some code or statutes
rather than the common law. On the other hand, a court of record, So long as it meets the criteria,
is a tnily superior court. The decisions and proceedings of an inferior court are not presumed to

Pa_qe 3 of 15

 

base 1:159-cV-001W}k.11_l151 li-t|\/|'l|ilc:&We@tFlOH_li§ctP§/§Hl$? Page 18 of 30

be valid. The inferior court can be sued in a superior court (that's called a "collateral attack“). In
other words, the superior court (court of record) outranl<s the_inferior court, not of record.“

23. Govemment Manipulation of Language. The first "trick" of the Govemment is the
re-definition of certain critical words in each Statute (Act) The Govemment assumes the
ordinary meaning of the word so as to trick the public into reading and interpreting the Statute in
their favor. Here is a summary of some of the Trick Words. Two keywords that are re-defined in
almost every Statute are the words "person" and "individual". There-is at least two "person" in
law: A natural-person is a legal entity for the human being

An artificial-person is a legal entity that is not a human being. (Here are the exact
definitions from Bar'ron's Canadian Law Dictionary, fourth edition (ISBN 0-7641-0616-3):
natural person. A natural person is a human being that has the capacity for rights and duties.
artificial person. A legal entity, not a human being, recognized as a person in law to whom
certain legal rights and duties may attach - e.g. a body corporate.)

24. The natural-person has the "capacity" (i.e. ability) f`or rights and duties, but not
necessarily the obligation. The artificial-person has rights and duties that may be attached (i.e.
assigned) bylaws

25. The second "trick" of the Govemment is to use the Interpretation Act to define
words that apply to all Statutes unless re-defined within a particular Statute. Without this
knowledge,' one could assume the ordinary meaning for the words one is reading, not realizing
that they may have been defined by the Interpretation Act. Unless these words have been
re-defined in another Statute, the underlying definitions for the two most important words still
apply, either from the interpretation Act, or the Canadian Law Dictionary.

Basically, they are defined as follows:

a. from the Canadian Law Dictionary one can find'that:
individual means a natural person,

b. from the Income Tax Act find the re-defin.ition:
individual means an artificial person,

c. from the Canadian l_.aw Dictionary find that:
person means an individual (natural person) or an incorporated group (artificial person),

d. from the Interpretation Act find the re-definitiorr:
person means a corporation (an artificial- person),

e. from the Income Tax Act find the re-definition again:
person means an artificial person (amongst other things).

` 26. In the Canadian Human Rights Act, one can see how individual and person are
used and how they are applied to natural and artificial persons

` 27. The third "trick" of the Govemment is to use the word "includes" in definitions
instead of using the word "means". They do this in some critical definitions that they want to be
misinterpreted If they used "means" instead of "includes" then their deception would be
exposed, but by using "includes" they rely upon the reader to assume that "includes" expands the
definition, whereas, in reality, it restricts the definition in the same manner that "means" restricts
the definition

28. Here is a means definition of the word "person" from the Bank Act:
person means a natural person, an entity or a personal representative;
29. Here is an includes definition of the word "person" from the Interpretation Act:

person, or any word or expression descriptive of a person, includes a corporation

Pa_cre 4 of 15

 

 

Case 1:-19-c.\/-OOlJ]£3{JE`1]bKII¥/l ltipl&WthI*J,le_:IEdBA/SWQ Page 19 of 3d

To expose their deception substitute the word means or any word or expression descriptive of a
person, means a corporation (viz. artificial-person)

30. Both "means" and "includes" are restrictive in scope because they only encompass
part of the whole. Typically they are used in the following form:
person means A or B or C (and nothing else). .
person includes A and B and C (and nothing else).

31. From the above example, one sees the logical difference The list that follows
means is constructed using "or", whereas the list that follows includes is constructed using "and".

32. There is a Legal Maxim that supports the restriction of "includes" which is as
follows: Inclusio unius est exclusio alterius. The inclusion of one is the exclusion of another.

The definition of the word include is key to understanding the potential loss of the natural
person This is the major trick used by the Govemment in an attempt to-take away natural-person
rights. Unless this is known one voluntarily forfeits rights

33. The fourth "trick" of the Govemment is to modify how the word "includes" is
used in order to make an expansion in the definition when such expansion is required This
"trick" helps add confusion to the use of "includes" convincing most readers that "includes"
should always be expansive rather than limiting. Here are some legitimate ways in which
"includes" is modified to become expansive rather than restrictive:
also includes, and includes, includes, without limitation including, including but not limited to

34. The expansive definitions usually take the following form:
person means A or B or C and includes D. (A,B, C and D). However, there is also a possibility
that "and includes" is restrictive in some constructions There are some people investigating this
possibility right now. Their logic is demonstrated by the following example of a definition that
states: province means a province of Canada and includes Ontario and Quebec.

So, if one presumes that "and includes" does provide expansion then one must ask why Ontario
and Quebec had to be specifically mentioned when they are already part of a so-called province.

35. The above construction clearly defines the scope of what is meant by province,
that is a province of Canada (it does not say which one), and includes only Ontario and Quebec
(compiled from a list of two from the original scope of all provinces). In this construction means
provides the scope of the definition and includes provides the list of what is actually included in
the definition

36. The foregoing analysis is one interpretation but is not the only interpretation._The
use of "includes" in statutory definitions can be argued both ways and is the backbone of
understanding interpretations

37. With the presumption that "and includes" is restrictive, then we must take a very
close look at the following definition taken from the Interpretation Act:
province means a province of Canada and includes the Yukon Territory, the Northwest
Territories and Nunavut.

38. ‘ With this presumption what is'stated is: unless another statute re-defines province,
the default definition of province only includes the Yukon Territory, the Northwest Territories
and Nunavut. `

39. So in order to not become absurd, we must allow for "and includes" to be
expansive, however, more work needs to be done on this subject before placing the last nail in
the coffin, so to speak.

Parte 5 of 15

 

 

 

Case 1:19-cv-OOlJ|£5{JEi]I-)Kl¥| 1 o Wo§tl_;l,er§Ed(S)A/§WQ Page 20 of 30

40. Barron's Canadian Law Dictionary does not provide definitions for "include" or
"means" therefore we have to look in the next source for the definitions '

41. From Black's Law Dictionary, fourth edition here is the definition for the word
" include":
include. To confine within hold as in an enclosure, take in, attain shut up, contain inclose,
comprise, comprehend embrace, involve. Including may, according to context, express an
enlargement and have the meaning of and or in addition to, or merely specify a particular thing
already included within general words heretofore used
inclose. To surround', to encompass; to bound; fence, or hemin, on all sides.

It is stated in the above definition that the verb include is clearly restrictive and only has limited
scope. On the other hand the participle, including (but not limited to) enlarges the scope.

42. Therefore the conclusion is that when used in a definition include does not
expand the existing definition of the word it is attempting to define.

43. lt is easy to be confused because one naturally assumes the existing definition of
the word then assume include means to add this new interpretation to the existing assumed
definition of the word Our assumptions fail us in this case.

44. For the Doubting Thomas: lf one looks into any statute, one will be able to find a
definition that uses the word includes and attempts to broaden the scope of that word to include
the ordinary meaning, find that the statute will break down because it will not be able to support
the inclusion of the ordinary meaning of the word.

45. The breakdown usually occurs when slavery is invoked

46. Courts may be classified and divided according to several methods, the following
being the more usual: COURTS OF RECORD and COURTS NOT OF RECORD.

47. The former being those whose acts and judicial proceedings are enrolled or
recorded for a perpetual memory and testimony, and which have power to fine or imprison for
contempt The error lies to their judgments, and they generally possess a seal.

48.. Courts not of record are those of inferior dignity, which have no power to fine
or imprison and in which the proceedings are not enrolled or recorded See 3 Bl. Comm. 24; 3
Steph. Comm. 383; The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal 225;
Erwin v. U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E.
229,231. `

49. A "court of record" is ajudicial tribunal having attributes and exercising functions
independently of the person of the magistrate designated generally to hold it, and proceeding
according to the course of common law, its acts and proceedings being enrolled for a perpetual
memorial. See Jones v. .lones, 188 Mo. App_ 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc.
Mass., 1?1, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y.

50. CONFIRMATIO CARTARUM, (conforming charter)

October 10, 1297, By Edward, King of England, reaffirms that the Magna Carta may be
pleaded as the Common Law before a Court.

This links the Magna Carta to the Common Law.

The U.S. Constitution guarantees one's access to the Common Law, i.e. the Magna Carta.

( See "Sources of Our Liberties" Edited by Richard L. Perry, American Bar Foundation;
distributed by Associated College Presses, 32 Washington Place, New York 3, New York.).

51. The Constitution guarantees to every state a Republican form of government
(Art. 4, Sec. 4).

 

Pa_oe 6 of 15

 

Case 1:19-cv-001t0}-{J§1-1§11\;/|1 UW%VQ[`IEECJCO§/§Hl$? Page 21 of 30

52. No state may join the United States unless it is a Republic. Our Republic is one
dedicated to "liberty and justice for all." Minority individual rights are the priority. The people
have natural rights instead of civil rights The people are protected by the Bill of Rights from the
majorityl One vote in a jury can stop all of the majority from depriving any one of the people of
his rights; this would not be so if the United States were a democracy.

53 The definition of sovereignty retains the meaning it had at the time the US

Constitution was formed Who is the Tribunal? Answer: The sovereign the ultimate Judge.

54. ...at the Revolution, the sovereignty devolved on the people; and they are truly the 1
sovereigns of the country, but they are sovereigns without subjects...with none to govern but
themselves ..... [CI-IISHOLM v. GEORGIA (US) 2 Dall 419, 454, 1 L Ed 440, 455 @DAbL
(1'1‘93) pp 471-472.]

' 55. The very meaning of 'sovereignty' is that the decree of the sovereign makes law.
[American Banana Co. v. United Fruit Co., 29 S.Ct. 51 l, 513, 213 U.S. 347, 53 L.Ed. 826, 19
Ann.Cas. 1047.] '

56. Where rights secured by the Constitution are involved there can be no
rulemaking or legislation which would abrogate them. [Miranda v. Arizona, 384 US 4361 491.]

57. There can be no sanction or penalty imposed upon one because of this exercise of
constitutional rights [Sherer v. Cullen, 481 F 946.]
58. Republican government One in which the powers of sovereignty are vested in the

people and are exercised by the people, either directly, or through representatives are chosen by
the peop|e, to whom those powers are specially delegated [In re Duncan, 139 U.S. 449, 11 S.Ct.
573, 35 L.Ed. 219; Minor v. Happersett1 88 U.S. (21 Wall.) 162, 22 L.Ed. 627." Black's Law
Dictionary, Fifth Edition, p. 626.]

59.. The Commonwealth of Pennsylvania is an inseparable part of the United States of
America, and the United States Constitution is the supreme law of the land Notice and see
Pennsylvania Constitution all versions.

60. This Constitution and the Laws of the United States which shall be made in
Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the
United States, shall be the supreme Law of the Land; and the Judges in every State shall be
bound thereby; any Thing in the Constitution or Laws of any State to the Contrary
notwithstanding [Constitution for the United States of America, Article VI, Clause 2.]

61. Conspiracy against rights; If two or more persons conspire to injure, oppress,
threaten or intimidate any person in any State, Territory, Commonwealth, Possession, or District
in the free exercise or enjoyment of any right or privilege secured to him by the Constitution or
laws of the United States, or because of his having so exercised the same; or If two or more
persons go in disguise on the highway, or on the premises of another, with intent to prevent or
hinder his free exercise or enjoyment of any right or privilege so secured ~ They_shall be fined
under this title or imprisoned not more than ten years, or both; and if death results from the acts
committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill,
they shall be fined under this title or imprisoned for any term of years or for life, or both, or may
be sentenced to death. [18, USC 241]

62. Deprivation of rights under color of law: Whoever, under color of any law,
statute, ordinance, regulation or custom, willfully subjects any person in any State, Territory,
Commonwealth, Possession or District to the deprivation of any rights, privileges, or immunities

Pa_cie 70f15

 

Case 1:19-c\/- 001101`£]]|_§]1!)1§11\;/|1 %W%VO FEd(:O§/§HlQ Page 22 of 30

secured or protected by the Constitution or laws of the United States, or to different punishments
pains, or penalties on account of such person being an alien or by reason of his color1 or race,
than are prescribed for the punishment of citizens shall be fined under this title or imprisoned
not more than one year, o_r both; and if bodily injury results from the acts committed in violation
of this section or if such acts include the use, attempted use, or threatened use of a dangerous
weapon explosives or fire, shall be fined under this title or imprisoned not more than ten years,
or bodr; and if death results from the acts committed in violation of this section or if such acts
include kidnapping or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit
aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned for
any term of years or for lif`e, or both, or may be sentenced to death. [18, USC 242]

63. COURT. The person and suit of the sovereign; the place where the sovereign
sojoums with his regal retinue, wherever that may be. 3

64. COURT. An agency of the sovereign created by it directly or indirectly under its
authority, consisting of one or more officers, established and maintained for the purpose of
hearing and determining issues of law and fact regarding legal rights and alleged violations
thereof, and of applying the sanctions of the law, authorized to exercise its powers in the course
of law at times and places previously determined by lawful authority. “

65. COURT OF RECORD. To be a court of record a court must have four
characteristics and may have a fifth. They are:

A. A judicial tribunal having attributes and exercising functions independently of the
person of the magistrate designated generally to hold it [Jones v. Jones, 188 Mo.App. 220, 175
S.W. 227, 229; Ex parte Gladhill, 8 Metc. Mass., 171, per Shaw, C.J. See, also, Ledwith v.
Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689][Black's Law Dictionary, 4th Ed., 425, 426]

B. Proceeding according to the course of common law [Jones v. Jones, 188 Mo.App. 220,
175 S.W. 227, 229; Ex parte G|adhill, 8 Metc. Mass., |71, per Shaw, C.J. See, also, Ledwith v.
Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689][B1ack's Law Dictionary, 4th Ed., 425, 426]

C. Its acts and judicial proceedings are enrolled or recorded for a perpetual memory and
testimony. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex
parte Thistleton 52 Ca| 225; Erwin v. the U_.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v.
Davis, 96 Ohio St. 205, 117 N.E. 229, 231]

D. Has power to fine or imprison for contempt [3 Bl. Comm. 24; 3 Steph. Comm. 383;
The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton 52 Cal 225; Erwin v. the U.S.,
D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E. 229,
231.][Black's Law Dictionary, 4th Ed., 425, 426]

E. Generally possesses a seal. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The Thomas
Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton 52 Cal 225; Erwin v. the U.S., D.C.Ga., 37 F.
488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E. 229, 23 | .][Black's Law
Dictionary, 4th Ed., 425, 426] t

 

3 Black's Law Dictionary, 5th Edition, page 318.
4 lsbill v. Stovall, Tex.Civ.App., 92 S.W.2d 1067, 1070;
Black's Law Dictionary_, 4th Edition, page 425,

Paoe 80f15

 

Case 1:19-cV-00110-.]E.]-K1\/| Document 10 Fi| d / 19 Pa 923 of 30
Exhibit 11LAW oF THPQJ 38st g

66. The following persons are magistrates: ...Thejudges of the superior courts....
[Califomia Penal Code, Sec. 808.] ...ourjustices, sheriffs mayors, and other ministers, which
under us have the laws of our land to guide, shall allow the said charters pleaded before them in
judgment in all their points, that is to wit, the Great Charter as the common law_... [Confirmatio
Cartarum, November 5, |297, Sources of Our Liberties Edited by Richard L. Perry, American
Bar Foundation]

67. Henceforth the writ which is called Praecipe shall not be served on anyone for any
holding so as to cause a free man to lose his court [Magna Carta, Article 34].

68. lf any claim, statement, fact, or portion in this action is held inapplicable or not
valid such a decision does not affect the validity of any other portion of this action

69. The singular includes the plural and the plural the singular. The word people is
both singular and plural.

1

70. The present tense includes the past and future tenses; and the future, the present

71. The masculine gender includes the feminine and neuter.

72. We the People of the United States, in Order to form a more perfect Union,
establish Justice, insure domestic Tranquility, provide for the common defense, promote the
general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity, do ordain
and establish this Constitution for the United States of America_ ,

73. Through the courts, Plaintiff Kennedy encourages the government to obey the
law. '
75. Edward Thomas Kennedy, Plaintiff, is one of the people and in the court of
record, wishes and demands individual defendants, and/or their counsel, to reply and testify,

, affirm, and/or declare under penalty of perjury to his complaint

76. The Eleventh Amendment does not protect state officials from claims for
prospective relief when it is alleged that state officials acted in violation of federal law. Wamock
v. Pecos County, 88 F.3d 341 (5th Cir. 07/08/1996), Ex parte Young, 209 U.S. 123, 155-56, 52
L. Ed. 714, 28 S. Ct. 441 (1908); Edelman v. Jordan, 415 U.S. 651, 664, 39 L. Ed. 2d 662, 94 S.
Ct. 1347 (1974); Brennan v. Stewart, 834 F.2d 1248, 1252 (5th Cir. 1988).

77. No money shall be drawn from the treasury, but in consequence of appropriations
made by law; and a regular statement and account of receipts and expenditures of all public
money shall be published from time to time." 5

78. The Constitution of the United States of America, Article ll Section 2.

“The judicial power shall extend to all cases, in law and equity,6 arising under this Constitution
the laws of the United States, and treaties made, or which shall be made, under their
authority;--to all cases affecting ambassadors, other public ministers and consuls;--to all cases of
admiralty and maritime jurisdiction;--to controversies to which the United States shall be a

 

5 Article l, Section 9, Clause 7, U.S. Constitution link here
https://constitution.solari.com/the-appropriations-clause-a-history-of-the-constitutions-as-of-yet-underused-clause/
" Law here means common law.

Pa_C|e 9 of 15

 

 

Case 1:19-cV-0011E0y-c Ei -1;{\;/|1 Do W%WQI`}|;E%O£/§Hl$? Page 24 of 30

party',--to controversies between two or more statists‘, between a state and citizens of another
ate;--between citizens of different states;--between citizens of the same state claiming lands
under grants of different states, and between a state, `or the citizens thereof, and foreign states,
citizens or subjects ln all cases affecting ambassadors, other public ministers and consuls, and
those in which a state shall be a party, the Supreme Court shall have original jurisdiction ln all
the other cases before mentioned the Supreme Court shall have appellatejurisdiction, both as to
law and fact, with such exceptions and under such regulations as the Congress shall niake.'The
trial of all crimes, except in cases of impeachment shall be by jury; and such trial shall be held
in the state where the said crimes shall have been committed; but when not committed within any
state, the trial shall be at such place or places as the Congress may by law have directed"

79. Charter for the Province of Pennsylvania- 168 l .7

80. Penn‘s Charter of Liberty - April 25, 1682.3

81. Chtu‘ter of Privileges Granted by William Penn, Esq.
to the Inhabitants of Pennsylvania and Territories, October 28, 1701 .9

82. Constitution of Pennsylvania - September 28, 1776.'°

83. Small points of the law are not law.

84. Trespass means injury committed with force, actual or implied; immediate and
not Consequential; if the property involved the property ty was in actual or constructive
possession of the plaintiff at the time of injury. Source: Koffler: Common Law Pleading, 152
(1969)

85. Trespass on the Case - ln practice, means the form of action by which a person
seeks to recover damages caused by an injury unaccompanied with force or which results
indirectly from the act of the defendant lt is more generally called simply, case Source: 2
Bouvier‘s Law Dictionary 610 (1867).

86. "...at the Revolution, the sovereignty devolved on the people; and they are trtin
the sovereigns of the country, but they are sovereigns without subjects...with none to govern but `
themselves; the citizens of America are equal as fellow citizens and as joint tenants in the
sovereignty." CHISHOLM v. GEORGIA (US) 2 Dall 419, 454, 1 L Ed 4~40, 455 @DALL 1793
pp 471-472.

87. The people of this State, as the successors of its fortner sovereign are entitled to
all the rights which formerly belonged to the Kin g by his prerogative Through the medium of
their Legislature they may exercise all the powers which previous to the Revolution could have
been exercised either by the King alone, or by him in conjunction with his Parliament; subject
only to those restrictions which have been imposed by the Constitution of this State or of the
U.S.Lansing v. Smith, 21 D. 89., 4 Wende19 (1829) (New York)

"D." : Decennial Digest, Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89
10C Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav.Wat. Sec` 219; Nuls Sec. 1`67;
48 C Wharves Sec. 3, 7. NOTE: Am.Dec.=American The decision Wend. = Wendell (N.Y.)

 

7 http:Havalon.law.ya|e.edufi7th_centurylpa01.asp
a http:i'/avalon.law.ya|e.edufi 7th_cen1ury/p303.asp
9 http://avalon|aw.ya|e.eduf‘| 8th_cen1uryfpaO'/.asp
‘° http:/lavalon.|aw.ya|e.eduli 8th_centuryfpaO8.asp

Pa_cie 10 of15

 

Case 1:19-c\/- 0011§>}{.]}|151-1{%/|1 li‘cKWe(ithJ,QFIEEdCQ£/§HW Page 25 of 30

88. Law of Armetl Conflict, Senator Lindsey Graham Questions Brett Kavanaugh
Military Law vs Criminal Law, link here: '
https://www.youtube.com/watch'?v=3_ngsnerw&index=25&l.ist=Wl_,&t=Os.

The case cited by Graham and Kavanaugh is here: YASER ESAM HAMDl v. DONALD H.
RUMSFELD, SECRETARY OF DEFENSE, et al., link here:

l-IAMDI V. RUMSFELD (03-6696) 542 U.S. 507 (2004)
https://www.1aw,cornell.edu/supctlhtmlf03-6696.ZO.html.

89. California Govemment Code Sections 11120 and 54950 contain strong statements
about the sovereignty of the people

90. CA.L[FORNIA CODES GOVERNMENT CODE SECTION 54950-54963 54950.
ln enacting this chapter, the Legislature finds and declares that the public commissions boards
and councils and the other public agencies in this State exist to aid in the conduct of the people's
business lt is the intent of`the law that their actions be taken openly and that their deliberations
be conducted openly. The people of this State do not yield their sovereignty to the agencies
which serve them. The people, in delegating authority, do not give their public servants the right
to decide what is good for the people to know and what is not good for them to know. The
people insist on remaining informed so that they may retain control over the instruments they
have created

91. CAL[FORNIA CODES GOVERNMENT CODE SEC'I`ION Section 1 1120: lt is
die public policy of this state that public agencies exist to aid in the conduct of the people's
business and the proceedings of public agencies be conducted openly so that the public may
remain informed `In enacting this article the'Legislature finds and declares that it is the intent of
the law that actions of state agencies be taken openly and that their deliberation be conducted `
openly. The people of this state do not yield their sovereignty to the agencies which serve them.
The people, ir1 delegating authority, do not give their public servants the right to decide what is
good for the people to know and what is not good for them to know. The people insist on
remaining informed so that they may retain control over the instruments they have created This
article shall be known and may be cited as the Bagley-Keene Open Meeting Act

92. SCOTUS recognizes personal sovereignty, June 16, 201 l.
https://www. supremecourt. gov/opinions/ l3pdf1'12 158_6579.pdf.

93.CONST1TUT10NAL PREAMBLES

Constitution for the United States of America: We the People of the United States, in
Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for
the common defense promote the general Welfare and secure the Blessings of Liberty to
ourselves and our Posterity, do ordain and establish this Constitution for the United States of
America.

1849 California Constitution: WE the people of California, grateful to Almighty God for
our freedom: in order to secure its blessings, do establish this Constitution

1879 State of California Constitution We, the People of the State of California, grateful
to Almighty God for our freedom, in order to secure and perpetuate its blessings, do establish
this Constitution 7

In all three constitutions (and the constitution of any real republic) the operative word is
"establish." People existed in their own individual sovereignty before the constitution was
enabled When the People "establish" a constitution there is nothing in the word "establish" that
signifies that they have yielded any of their sovereignty to the agency they have created To

Parte 11 of15

 

Case 1:19-cv-OOlWi%Ei]l-)l§t|§J/|1 |RKW%%;L&`I_|I:E%O[§§HW Page 26 of 30

interpret otherwise would convert the republic into a democracy. A|so, see the legislated notice
from the People to the government written in the California Govemment Codes l 1 120 and 54950
quoted herein.

94. To deprive the People of their sovereignty it is first necessary to get the People to
agree to submit to the authority of the entity they have created. That is done by getting them to
claim they are citizens of that entity (see Constitution for the U.S.A., XIV Amendment, for the
definition of a citizen of the United States.)

95. 14 C.J.S. 426, 430 The particular meaning of the word "citizen" is frequently
dependent on the context in which it is found “, and the word must always be taken in the sense
which best harmonizes with the subject matter in which it is used.lz One may be considered a

citizen for some putposes and not a citizen for other pu[poses, as, for instance, for commercial
pu§posesl ago not fog political put‘_i;;oses.i;i §o, a po[sop may bo a citizop in the sonso that as stroh
he is entitled to the rotection fhi life li err an r ert even th u h he is not vested with
the suffrage or othet political tjghts,l-`"- '

96. SOVEREIGNTY_Black's l_,aw Dictionary, Foulth Edition
Th`e power to do everything in a state without accountability,--to make laws, to execute and to
apply them, to impose and collect taxes and levy contributions, to make war or peace, to form
treaties of alliance or of commerce with foreign nations, and the like. Story, Const. Sec 207
Sovereignty in govemment is that public authority which directs or orders what is to be done by
each member associated in relation to the end of the association. lt is the supreme power by
which any citizen is governed and is the person or body of persons in the state to whom there is
politically no superior_ The necessary existence of the state and that right and power which
necessarily follow is "sovereignty." By "sov`ereignty in its largest sense is meant supreme,
absolute, uncontrollable power, the absolute right to govern. The word which by itself comes
nearest to being the definition of "sovereignty" is will or volition as applied to political affairs.15

STA'I`E Black's Law Dictionary, Fourth Edition
A People permanently occupying a fixed territory bound together by common-law habits and
custom into one body politic exercising, through the medium of an organized government,
independent sovereignty and control over all persons and things within its boundaries, capable of
making war and peace and of entering into international relations with other communities of the
globe. "’

97. In concluding his list of grievances against the Parliament and crown, Jefferson
used a reference to natural rights that was to be the core of the Declaration of lndependence he
drafted two years later: . . . That these are our grievances which we have thus laid before his

 

" Ca|.-Prowd v. Gore, 2 Dist. 207 P. 490. 57 C.A. 458_ ‘

‘2 Cal.--Prowd v. Gore. 2 Dist. 207 P. 490. 57 C.A. 458. La.--Lepenser v Griffin, 83 So. 839, 146 La. 584
N.Y.--Union Hotel Co. v. l~lersee, 79 N.Y. 454.

13 U;S.--The Freundschaft, N.C., 16 U.S. 14, 3 Wheat. 14, 4 L.Ed. 322

--Murray v. The Charming Betsy, 6 U.S. 64, 2 Cranch 64, 2 L.Ed. 208 Md.--Rise\vick v. Davis, 19 Md. 82
MaSS.-]udd v. L.awrence, l Cush 531.

“ Mass.-~Dillaway v. Burton, 153 N.E. 13, 256 Mass. 568.

'5 City of Bisbee v. Cochise County. 52 Ariz. l, 78 P.2d 982, 986.

'6 United States v. Kusche, D.C.Cal., 56 F.Supp. 201, 207, 208. The organization of social life which exercises
sovereign power in beliall`ofthe people Delany v_ Moraitis_. C.C.A.Md., 136 F.2d 129, 130.

Pa_oe 12 0f15

 

 

Case 1:19-cv-001W5{3pr1§V1BWQ@IFlO[\I_|H§ttOA/§;Hl$? Page 27 of 30

majesty, with that freedom of language and sentiment which becomes a free people claiming
their rights, as derived from the laws of nature, and not as the gift of their chief magistrate17

98. “ln Chisholm, the Justices of the Supreme Court rejected Georgia's claim to be
sovereign They concluded instead that, to the extent, the term “sovereignty" is even
appropriately applied to the newly-adopted Constitution, it rests with the people, rather than with
state governments.”'s

99. A person may be a citizen for commercial purposes and not for political
purposes." '9

100. Lieber Code - -

The Lieber Code of April 24, 1863, also known as lnstructions for the Govemment of
Armies of the United States in the Field, General Order NU. 100,[1][2] or Lieber lnstructions, was
an instruction signed by US President Abraham Lincoln to the Union Forces of the United States
during the American`Civil War that dictated how soldiers should conduct themselves in wartime_

101. 18 U.S. Code § 2384 - Seditious conspiracy

lf two or more persons in any State or Territory, or in any place subject to thejurisdiction
of the United States, conspire to overthrow, put down, or to destroy by force the Govemment of
the United States, or to levy war against them, or to oppose by force the authority thereof, or by
force to prevent, hinder, or delay the execution of any law of the United States,- or by force to
seize, take, or possess any property of the United States contrary to the authority thereof1 they
shall each be fined under this title or imprisoned not more than twenty years, or both.

(June 25, 1948, ch. 645, 62 Stat. 808; July 24, |956, ch. 678, § 1, 70 Stat. 623; Pub. L. 103-322,
title XXX[II, § 330016(1)(N), Sept. 13, 1994, 108 Stat. 2148.)

102. 18 U.S. Code §2381 - Treason

Whoever, owing allegiance to the United States, levies war against them or adheres to
their enemies, giving them aid and comfort within the United States or elsewhere, is guilty of
treason and shall suffer death, or shall be imprisoned not less than five years and fined under this
title but not less than $10,000; and shall be incapable of holding any office under the United
States.

(.lune 25, 1948, ch. 6451 62 Stat. 807; Pub. L. 103-322, title XXXIll,_ § 330016(2)(]), Sept. 13,
1994, 108 Stat. 2148.) `

103. RESERVAT[ON OF SOVEREIGNTY: "Even if the Tribe's power to tax were
derived solely from its power to exclude non-lndians from the reservation, the Tribe has the
authority to impose the severance tax. Non-lndians` who lawfully enter tribal lands remain
subject to a tribe's power to exclude them, which power includes the lesser power to tax or place
other conditions on the non_lndian's conduct or continued presence on the reservation The
Tribe's role as a commercial partner with petitioners should not be confused with its role as
sovereign lt is one thing to find that the Tribe has agreed to sell the right to use the land and take
valuable minerals from it, and quite another to find that the Tribe has abandoned its sovereign
powers simply because it has not expressly reserved them through a contract To presume that a

 

" https://www.loc.gov/teachers/classroommateria|s/connections/thomas-jefferson/history3 .html

‘B ln re Chisholm v. Georgia, 2 U.S. (Dall.) 419 (1793). Barnett, Randy E., The People or The Slate?: Chisholm V.
Georgia and Popular Sovereignty Virginia Law Review, Vol. 93; Georgetown Public Law Research Paper No.
969557. Available at SSRN: http://ssm.com/abstract=969557.

19 Field v. Adreon, 7 Md. 209.

Pa_cle 13 of15

 

 

gCase 1:19-cV-001W}-{.LEth-)1H\:/|1 HW?SV&`}E§tbCK/§HB Page 28 of 30

sovereign forever waives the right to exercise one of its powers unless it expressly reserves the
right to exercise that power in a commercial agreement turns the concept of sovereignty on its
head Merrion v. licarilla Apache Tribe; Amoco Production Company v. Jicarilla Apache lndian
Tribe, 455 U.S. 130, 131, 102 S.Ct. 894, 71 L.Ed.2d 21 (1981).

104. Effective January l, 2019, 2018 Amendments to the Manual for'Courts-Martial,
United States, issued on March 1, 2018, Sec. 5. The amendments in Annex 2, including
Appendix 12A, shall take effect on January 1, 2019, subject to the following:20

(a) Nothing in Annex 2 shall be construed to make punishable any act done or omitted prior to
January 1, 2019, that was not punishable when done or omitted

105. Donald J. Trump Presidential Executive Orders must be followed by all
government employees and BAR Association member Attomeys worldwide, and are as follows:

106 PA Consolidated Statutes, Title 42 § 321. Court of record
Except as otherwise provided in this subpart every court of this Commonwealth shall be a court
of record with all the qualities and incidents of a court of record at common law. See also Exhibit
1, haw of the Case for a true definition of court of record.z'

107. PRE.AMBLE
WE, the people of the Commonwealth of Pennsylvania, grateful to Almighty God for the

blessings ofcivil and religious liberty, and humny invoking His guidance, do ordain and
establish this Constitution.22

 

20

https:!fmvw.whitehouse.gov/presidentia|-actionsi'201B~amendments-manua|-courts-martia|-united-Slatesl
a) Nothing in Anne)-\r 2 shall be construed to make punishable any act done or omitted prior to January 1,
2019, that was not punishable when done or omitted

(b) Nothing in section 4 of Annex 2 shall be construed to invalidate the prosecution of any offense
committed before January 1, 2019. The maximum punishment for an offense committed before January
1, 2019, shall not exceed the maximum punishment in effect at the time of the commission of such
offense.

(c) Nothing in Annex 2 shall be construed to invalidate any nonjudicial punishment proceeding, restraint
investigation, referral of charges, trial in which arraignment occurred, or other action begun prior to
January 1, 2019. Except as otherwise provided in this order, the amendments in Annex 2 shall not apply
in any case in which charges are referred to trial by court~martia| before January 1, 2019. Except as
otherwise provided in this order, proceedings in any such case shall be held in the same manner and with
the same effect as if such amendments had not been prescribed

21 court of record a. issue ro be decided and b. The decision that was made.

22 WE the people created the government and we the people do not yield our sovereignty to those
agencies that serve us.

Paoe 14 of15

 

 

Case 1:19-cv-001t0;_}1Ei][51i<M1 RCKW@%;L%I_EE%O&§HW Page 29 of 30

108. ln re Dism.issal for Fa.ilure to State a Claim
FAILURE TO STATE A CLA.IM UPON Wl-l_lCl-l REI_,IEF MAY BE GRANTED

"The general rule in appraising the sufficiency of a complaint about failure to state a
claim is that a complaint should not be dismissed '***unless it appears beyond doubt that the
plaintiff can prove no set of facts in support of his claim which would entitle him to relief.‘
CONLEY VS. GlBSON (1957), 355 U.S. 41, 45, 46, 78 S.Ct. 99, 1021 2 LEd 2d 80; SEYMOUR
VS. UNION NEWS COMPANY, 7 Cir_, 1954, 217 F.2d 168; and see rule 54c, demand for
judgment, FEDERAL RULES OF CIVIL PROCEDURE, 28 USCA: "***every final judgment
shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party
has not demanded such relief in his pleadings."

U.S. V. Wl~llTE COUNTY BR_lDGE COMMISS_lON (1960), 2 Fr Serv 2d 107, 275 F2d 529,
535 `

"A complaint may not be dismissed on motion if it states some sort of claim, baseless
though it may eventually prove to be, and inartistically as the complaint may be drawn.
Therefore, under our rules, the plaintiffs allegations that he is suing in 'criminal libel' should not
be liberally construed [3] The Comp|aint is hard to understand but this, with nothing more,
should not bring about a dismissal of the complaint, particularly is this true where a defendant is
not represented by counsel, and in view of rule 8{f} of the rules of civil procedure, 28 U.S.C.,
which requires that all pleadings shall be construed as to do substantial justice BURT VS. CITY
OF NEW YORK, 2Cir., (1946) 156 F.2d 791. Accordingly, the complaint will not be dismissed
for insufficiency [4,5] Since the Federal Courts are courts of limited jurisdiction, a plaintiff must
always show in his complaint the grounds upon which thatjurisdiction depends." -

STElN VS. BRO'I`HERHOOD OF PAlNTERS, DECORATORS, AND
PAPERHANGERS OF AMER.ICA, DCCDJ (1950), l l F.R.D. 153.

"A complaint will not be dismissed for failure to state a claim, even though inartistically
drawn and lacking in allegations of essential facts, it cannot be said that under no circumstances
will the party be able to recover."

JOHN EDWARD CROCKARD VS. PUBL'ISHERS, SATURDAY EVENING POST
MAGAZINE OF Pl-llLADELPHlA, PA (1956) Fr Serv 29,_ 19 F.R.D. 511, DCED Pa 19 (1958).

23

 

23 See also "FRCP 8f: CONSTRUC'I`[ON OF pleadings
All pleadings shall be so construed as to do substantialjustice."
DlOGUARDl VS. DURNING, 2 ClR., (1944) 139 F2d 774

Pa_oel$ofl§

 

 

 

        

.’-

- ,'i-...-‘..,i_~“` _.._» '-1.,...£..'..".:’_`;»{

a § me

 

 

 

...11__.¢

..,...§ ames sas__ 12 uses

r

g_.-._......_.

"Jl

c 'Hw.f_'"_‘*~='r'.l'r*\

 

 

\

Case 1:19-cv-00110-.]E.]-K|\/| Document 10 Filed 02/1`1/1`=_§7 Page 30 of 30
1

 

 

hinge _.KOQHNE

m.» .§ .Ms
trans _____ _______ a ,_

71
s

 

 

1._.-.-~ .,_; _ _

 

 

 

,.
.
1
l
.
.
..

.
.`t
, `.
Z\

.
rs-
'|

 

